DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 6 September 2022.
Claims 1-20 are presented for examination.
Claims 1, 10, 11 and 16 are amended.

Response to Argument
Applicant’s arguments (for 101 rejection) filed in the amendment filed on 6 September 2022, have been fully considered but they are not deemed persuasive:
Applicant’s arguments (for 103 rejection) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that “For instance, there is no teaching in the cited portions of Garg that the “machine learning subsystem” is applied to features generated from attributes and a query to generate the “first score.” Instead, Garg merely discloses the use of attributes to match a query and provide a relevance score, where the machine learning subsystem “perform[s] machine generated adjustments for fine-tuning over time.” As such, Garg fails to teach at least the features of “generat[ing] a first score for each of the plurality of items by applying a first machine learning model to the corresponding first features and the query,” as recited in claim 1.”
Examiner respectfully disagrees.
Applicant is arguing subject matter that is not recited in the claim language.
a) The claim merely recites “generate first features based on the first item attributes for each of the plurality of items;” does not disclose distinguish the difference between features and attributes, (e.g. generated features = attributes). It merely discloses “first features” is generated from the first item attributes for each of the plurality of items (“the plurality of items” is broadly interpreted as contents or documents in database)
b) The claim merely recites “generate a first score for each of the plurality of items by applying a first machine learning model to the corresponding first features and the query;” where “applying” merely discloses using first machine learning model to compare the generated features of each content/document and the query to generate a score/weight (e.g. using first machine learning model to compare query and first features of first item, getting a first score as first result of the comparison, and then using first machine learning model to compare query and second features of second item, getting a second score as second results of the comparison) 
If “applying” is different than examiner’s interpretation, applicant is suggested to further explicitly clarify on HOW “a first machine learning model” is applied.
Further, Garg: paragraph [0017], “…a process for performing query-dependent and content-class based ranking includes receiving a query (e.g., a user query) for a search for content on a web site; performing a query-dependent and content-class based ranking of content available on the web site (e.g., using a processor); and returning a ranked list of content based at least in part on the query-dependent and content-class based ranking of content available on the web site in response to the query.” which clearly indicates “query” is compared with each content of “a ranked list of content.” 
Garg: paragraph [0004], “…Search engines can be used to facilitate searching of web services, such as to identify relevant web sites for particular content and/or services on the World Wide Web…” Paragraph [0035], recites “the blending/machine learning component(s) of the query-dependent and content-class based ranking system to provide a feedback-loop mechanism to improve future performance of the query-dependent and content-class based ranking system…such as category” which clearly indicates “machine learning” is used in ranking the results of “query-dependent and content-class.” (e.g. “feature” or “attribute” is broadly interpreted as “content-class” or “category” of the “content” (e.g. “each of the plurality of items”), where “score” is broadly interpreted as “relevant” score which is used in “ranking of content” based on “relevant”). Therefore, in order to “ranking of content,” “blending/machine learning component” is applied (used) in the comparison of query and each content to get a “relevant” score for “each of the plurality of items.” Also see Garg: Figs. 2-3, 
The replies to the above arguments are applied equally to other similar argument for similar claims. 

Applicant argued that “As an initial point, the Office merely duplicates portions of Applicant's claim 1 including "generate first features based on the first item attributes for each of the plurality of items; generate a first score for each of the plurality of items by applying a first machine learning model to the corresponding first features and the query; determine matching attributes for each of the plurality of items based on a textual comparison between the corresponding first item attributes and the query; determine a number of the matching attributes corresponding to each of the plurality of items; adjust the first score of each of the plurality of items based on the number of the matching attributes corresponding to each of the plurality of items; generate ranking data based on the adjusted first score for each of the plurality of items," and alleges that other than the "system," "database," "computing device" and "machine," the claimed subject matter can be "performed in the mind," which allegedly represent one of the "Mental Processes" grouping of abstract ideas identified in the 2019 Guidance. See Office Action, pp. 16-18. Applicant respectfully disagrees. 
As an initial point, nowhere does the Office Action offer support for the allegation that any of "generate first features based on the first item attributes for each of the plurality of items; generate a first score for each of the plurality of items by applying a first machine learning model to the corresponding first features and the query; determine matching attributes for each of the plurality of items based on a textual comparison between the corresponding first item attributes and the query; determine a number of the matching attributes corresponding to each of the plurality of items; adjust the first score of each of the plurality of items based on a number of the matching attributes corresponding to each of the plurality of items; generate ranking data based on the adjusted first score for each of the plurality of items" can be performed in the human mind. For instance, the Office Action offers no support for the allegation that in a person's human mind a person one can "generate first features based on the first item attributes for each of the plurality of items," "generate a first score for each of the plurality of items by applying a first machine learning model to the corresponding first features and the query," "determine matching attributes for each of the plurality of items based on a textual comparison between the corresponding first item attributes and the query," "determine a number of the matching attributes corresponding to each of the plurality of items," "adjust the first score of each of the plurality of items based on the number of the matching attributes corresponding to each of the plurality of items," and "generate ranking data based on the adjusted first score for each of the plurality of items." Moreover, the Office Action offers no support that the claimed subject matter is merely an abstract idea, at least in accordance with the 2019 Guidance”
	Examiner respectfully disagrees.
	Applicant merely argued that these limitations cannot be practically performed by human mind, but does not provide any evidence to support the argument.
Examiner further explain each of the limitations.
For limitation, “generate first features based on the first item attributes for each of the plurality of items;” where a user can make an observation and determination on which attributes should be “first features” in his mind. Nowhere in the claim limitation that indicates this limitation cannot be practically performed by human mind
For limitation, “generate a first score for each of the plurality of items by applying a first machine learning model to the corresponding first features and the query;” where a user can make a determination on calculating “a first score” in his mind (e.g. user determines the first score is 2 after observing first features and the query). Nowhere in the claim limitation that indicates this limitation cannot be practically performed by human mind. The “machine learning model” is not clearly recited in any way that cannot be practically performed by a human mind. Further, the claim language merely recites using “machine learning model” which is recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. The claim language does not explicitly recite what are inside of the “machine learning model” (e.g. structure, algorithm and steps within). 
For limitation, “determine matching attributes for each of the plurality of items based on a textual comparison between the corresponding first item attributes and the query;” where a user can make an observation and determination on “matching attributes for each of the plurality of items based on a textual comparison between the corresponding first item attributes and the query” in his mind. User is able to make “textual comparison” between “the corresponding first item attributes and the query,” such as comparing textual AB with textual AB. Nowhere in the claim limitation that indicates this limitation cannot be practically performed by human mind.
For limitation, “determine, for each of the plurality of items, a number of the matching attributes that matched;” where a user can make an observation and determination on “a number of the matching attributes that matched” in his mind, by observing which attributes are matched (e.g. 2 out of 3 are matched). Nowhere in the claim limitation that indicates this limitation cannot be practically performed by human mind
For limitation, “adjust the first score of each of the plurality of items based on the corresponding number of the matching attributes that matched;” where a user can make an determination on how to “adjust the first score of each of the plurality of items based on the corresponding number of the matching attributes that matched” in his mind (e.g. user increase first score from 1 to 2). Nowhere in the claim limitation that indicates this limitation cannot be practically performed by human mind.
For limitation, “generate ranking data based on the adjusted first score for each of the plurality of items” where a user can make determination ranking data in his mind (e.g. user ranks A to first place, and ranks B to second place). Nowhere in the claim limitation that indicates this limitation cannot be practically performed by human mind

Applicant argued that “As an initial point, in alleging that the above quoted features are merely one of the “Mental Processes” grouping of abstract ideas enumerated within the 2019 Guidance, the Office Action characterizes the claimed subject matter at an improper level of abstraction and, indeed, ignores the actual claim language. Indeed, rather than merely reciting any “Mental Process” as described in the 2019 Guidance, claim 1 recites the above quoted features. Indeed, as the Supreme Court has warned, “[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas,” and cautioned ‘”to tread carefully in construing this exclusionary principle lest it swallow all of patent law.” See Alice Corp. Pty. Lid. v. CLS Bank Int'l, 573 U.S. U.S. 208 at 216; see also M.P.E.P. 2106.04. Here, when properly analyzed, at least the above quoted elements recited by independent claim 1 confine the claimed invention to a practical application that, among other things, provides advantages over prior art systems, including the generation of more relevant search results. See, e.g., Specification, paras. [0002]-[0007].
Examiner respectfully disagrees.
a. These limitations that fall in to mental process do not recite any additional element which does not integrated judicial exception(s) into a practical application.
b. other additional elements are “receive a query and data identifying a plurality of items;” “obtain, from the database, first item attributes for each of the plurality of items;” “store the ranking data in the database;” and “transmit the ranking data” which are not reciting any improvement to computer functions “receive,” “obtain,” “store” and “transmit,” but are insignificant extra-solution activities. They merely are insignificant pre-solution (data gathering) and post-solution (data output) activities and thus not meaningful enough to render the claim eligible.

Applicant argued that “For example, and when analyzed properly under the 2019 Guidance, claim 1 recites the above quoted steps that require specific hardware components, including a computing device, and that cannot possibly be performed in a human mind. As an example, Applicant respectfully refers the Examiner to “Example 37, claim 2” on page 3 of the “Subject Matter Eligibility Examples: Abstract Ideas,” issued by the Office on January 7, 2019. In the example, claim 2 was found to be eligible under Step 2B, Prong 1, because “the ‘determining step’ now requires action by a processor that cannot be practically applied in the mind[, and, more specifically], the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage.” (Emphasis added).
Examiner respectfully agrees the analysis for examiner 37, claim 2. 
However, referring back to mental process limitations in claim 1, “generate first features based on the first item attributes for each of the plurality of items;” “generate a first score for each of the plurality of items by applying a first machine learning model to the corresponding first features and the query;” “determine matching attributes for each of the plurality of items based on a textual comparison between the corresponding first item attributes and the query;” “determine, for each of the plurality of items, a number of the matching attributes that matched;” “adjust the first score of each of the plurality of items based on the corresponding number of the matching attributes that matched;” and “generate ranking data based on the adjusted first score for each of the plurality of items,” which do not recite any additional element, such as using “processor” to read “how much memory has been allocated to” to any data.
Applicant should amend the claim language to include additional elements and using these additional elements to perform particular actions that cannot be practically performed by human mind.

Applicant argued that “Here, however, the Office’s analysis continues to mischaracterize the actual language recited by Applicant’s independent claims and ignores certain elements that, if examined properly, would constitute patent-eligible subject matter under § 101. See Office Action, pp. 18-19. For example, the Office Action states that, the claimed elements of a “system,” “database,” “computing device” and “machine” perform the claimed steps but are “are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components,” and further that the alleged additional elements of “receive,” “obtain,” “store,” and “transmit” “do not impose any meaningful limits on practicing the abstract idea.” Jd. Applicant respectfully disagrees.”
Examiner respectfully agrees. 
a. In particular, the claim recites additional elements – using “system”, “database,” “computing device” and “machine” to perform the “receive,” “obtain,” “generate,” “generate,” “determine,” “adjust,” “generate,” “store” and “transmit” steps. The “computing device” and “machine” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
b. other additional elements are “receive a query and data identifying a plurality of items;” “obtain, from the database, first item attributes for each of the plurality of items;” “store the ranking data in the database;” and “transmit the ranking data” which are not reciting any improvement to computer functions “receive,” “obtain,” “store” and “transmit,” but are insignificant extra-solution activities. They merely are insignificant pre-solution (data gathering) and post-solution (data output) activities and thus not meaningful enough to render the claim eligible.
	c. Merely reciting hardware and computer component does not make the claim eligible. (see MPEP 2106.04(a)(2)(III)(C) A Claim That Requires a Computer May Still Recite a Mental Process, 
1. Performing a mental process on a generic computer…
2. Performing a mental process in a computer environment…
3. Using a computer as a tool to perform a mental process…)
The examples provided in above MPEP sections also includes computers which cannot be performed by human mind (e.g. using database to store, process data, and using network to transmit)

Applicant argued that “Moreover, nowhere does the Office Action “evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception,” as required by the 2019 Guidance. See 2019 Guidance, p. 54. (Emphasis added). For this reason alone, the rejection is improper…
For example, when taken as a whole in view of Applicant’s specification, the above
quoted elements recited by independent claim 1 represent a specific technological improvement over prior art processes that provide advantages over prior art systems including the automatic generation of relevant search results, and that extends not only beyond any well-understood, routine, conventional, or human-performable activities, but also beyond any “drafting effort designed to monopolize the [allegedly abstract idea].” 2019 Guidance, 84 Fed Reg. 4, p. 53; see, e.g., Specification, paras. [0002]-[0007].”
Examiner respectfully agrees. 
	Even consider the claim as a whole. It is about observation, determination, judgement and calculation on ranking data, where the claims step can also be performed by person to provide a ranking (“ranking” is a type of data which is abstract itself.).
	

Applicant argued that “The Office also asserts that Applicant’s claims fail to recite elements that amount to “significantly more” than the alleged abstract idea. See Office Action, pp. 19-20. As an initial point, the Office Action appears to improperly rely on the reasoning in Step 2A, Prong 2, in deciding that he claims do no offer significantly more than the alleged abstract idea of a mental process. For instance, the Office Action states that “[a]s discussed above with respect to integration of the abstract idea into a practical application [in Step 2A, Prong 2], the additional element of using ‘system,’ ‘database,’ ‘computing device’ and ‘machine’ to perform ‘receive,’ ‘obtain,’ ‘generate,’ ‘generate,’ ‘determine,’ ‘adjust,’ ‘generate,’ ‘store,’ and ‘transmit’ steps amounts to no more than mere instructions to apply the exception using a generic computer component[, which] cannot provide an inventive concept[, and thus t]he claim 1s not patent eligible.” /d., p. 19. Applicant respectfully submits that rather than determining whether the claims provide significantly more than a “mental process” under Step 2B of the 2019 Guidance,
the Office improperly relies on the analysis under Step 2A, Prong 2.
Moreover, unamended claim 1 recites the above quoted features, which is clearly significantly more than any “mental process” grouping of abstract ideas described in the 2019 Guidance. Instead, when properly analyzed under Step 2B of the 2019 Guidance, Applicant’s claims clearly amount to “significantly more” than any abstract idea enumerated within the 2019 Guidance. For example, claim 1 is directed to a system that includes a database and a computing device, where the computing device is configured to, among other things, “receive a query and data identifying a plurality of items,” “obtain first item attributes for each of the plurality of items,” “generate first features based on the first item attributes for each of the plurality of items,” “generate a first score for each of the plurality of items by applying a first machine learning model to the corresponding first features and the query,” “determine matching attributes for each of the plurality of items based on a textual comparison the corresponding first item attributes and the query,” “determine a number of the matching attributes corresponding to each of the plurality of items,” “adjust the first score of each of the plurality of items based on the number of the matching attributes corresponding to each of the plurality of items,” “generate ranking data based on the adjusted first score for each of the plurality of items,” and “transmit the ranking data.” (Emphases added). As such, claim 1 provides “significantly more” than any abstract idea enumerated within the 2019 Guidance including any “mental processes” such as an “observation,” “evaluation,” “judgement,” or “opinion.””
Examiner respectfully disagrees.
The metal process limitations of the claim do not recite any additional element which does not integrated judicial exception(s) into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computing system,” “storage,” “cloud storage” and “processor” to perform “store,” “detect,” “identify,” “generate” and “transmit” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Other additional elements are “receive a query and data identifying a plurality of items;” “obtain, from the database, first item attributes for each of the plurality of items;” “store the ranking data in the database;” and “transmit the ranking data” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II). Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible
As stated in the analysis in 101 rejection, the additional elements do not recite any detail that disclose improvement of any computer function and do not amount to significantly more than the exception itself.
If applicant disagrees, applicant should either recites “significant more” in the claim language or provide paragraphs, from the specification, which discloses the “significant more.”
The replies to the above arguments are applied equally to other similar argument for similar claims. 
For the above reason, these rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A system comprising:
a database; and
a computing device communicatively couple to the database, the computing device configured to:
receive a query and data identifying a plurality of items;
obtain, from the database, first item attributes for each of the plurality of items;
generate first features based on the first item attributes for each of the plurality of items;
generate a first score for each of the plurality of items by applying a first machine learning model to the corresponding first features and the query;
determine matching attributes for each of the plurality of items based on a textual comparison between the corresponding first item attributes and the query;
determine, for each of the plurality of items, a number of the matching attributes that matched;
adjust the first score of each of the plurality of items based on the corresponding number of the matching attributes that matched;
generate ranking data based on the adjusted first score for each of the plurality of items
store the ranking data in the database; and
transmit the ranking data.”
(Step 1) The claim recites “A system comprising: a computing device configured to …” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitations of 
“generate first features based on the first item attributes for each of the plurality of items;
generate a first score for each of the plurality of items by applying a first machine learning model to the corresponding first features and the query;
determine matching attributes for each of the plurality of items based on a textual comparison between the corresponding first item attributes and the query;
determine, for each of the plurality of items, a number of the matching attributes that matched;
adjust the first score of each of the plurality of items based on the corresponding number of the matching attributes that matched;
generate ranking data based on the adjusted first score for each of the plurality of items,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system”, “database,” “computing device” and “machine” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system”, “database,” “computing device” and “machine” language, “generate,” “determine,” “adjust” and “generate” in the context of this claim encompasses the user manually “generate first features based on the first item attributes for each of the plurality of items; generate a first score for each of the plurality of items by applying a first machine learning model to the corresponding first features and the query; determine matching attributes for each of the plurality of items based on the corresponding first item attributes and the query; determine, for each of the plurality of items, a number of the matching attributes that matched; adjust the first score of each of the plurality of items based on the corresponding number of the matching attributes that matched; generate ranking data based on the adjusted first score for each of the plurality of items in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “system”, “database,” “computing device” and “machine” to perform the “receive,” “obtain,” “generate,” “generate,” “determine,” “adjust,” “generate,” “store” and “transmit” steps. The “computing device” and “machine” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – 
receive a query and data identifying a plurality of items;
obtain, from the database, first item attributes for each of the plurality of items;
which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”).
Further, the claim recites additional elements – “store the ranking data in the database;” and “transmit the ranking data” where merely describes how to generally “apply” the concept of transmitting data (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform data transmitting process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system”, “database,” “computing device” and “machine” to perform “receive,” “obtain,” “generate,” “generate,” “determine,” “adjust,” “generate,” “store” and “transmit” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “receive” and “obtain” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”
Further, the claim recites additional elements – “transmit” and “store” where merely describes how to generally “apply” the concept of transmitting data (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform data transmitting process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
	For claim 2, which discloses 
“obtain second item attributes for each of the plurality of items; 
generate second features based on the second item attributes for each of the plurality of items; and 
generate a second score for each of the plurality of items by applying a second machine learning model to the corresponding second features and the query, wherein generating the ranking data is based on the first score and the second score for each of the plurality of items.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
The claim recites additional elements – 
“obtain second item attributes for each of the plurality of items;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”).
 The claim recites additional elements – 
“generate second features based on the second item attributes for each of the plurality of items;” and  “generate a second score for each of the plurality of items by applying a second machine learning model to the corresponding second features and the query, wherein generating the ranking data is based on the first score and the second score for each of the plurality of items.” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies.”), additionally, which is also Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A.”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The limitation is not sufficient to amount to significantly more than the judicial exception because “obtain,” “generate” and “generate” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “ii. Performing repetitive calculations,” “i. Determining the level of a biomarker in blood by any means, Mayo,” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs.,” “iv. Presenting offers and gathering statistics, OIP Techs” and “v. Determining an estimated outcome and setting a price, OIP Techs.,”
For claim 3, which discloses comprising determining the second machine learning model based on the adjusted first score.
(Step 2A-Prong One) The limitation of “determining the second machine learning model based on the adjusted first score,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing device” and “machine” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing device” and “machine” language, “determining” in the context of this claim encompasses the user manually determining the second machine learning model based on the adjusted first score in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computing device” and “machine” to perform the “determining” step. The “computing device” and “machine” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computing device” and “machine” to perform “determining” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 4, which discloses “wherein the second machine learning model is an engagement model, and the first machine learning model is a relevancy model.”
(Step 2A-Prong One) The limitation of “wherein the second machine learning model is an engagement model, and the first machine learning model is a relevancy model,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing device” and “machine” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing device” and “machine” language, “model” in the context of this claim encompasses the user manually performs an engagement model, and a relevancy model in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, “an engagement model” and “a relevancy model” is algorithm (MPEP: 2106.04(a)(2)(I)(C), “v. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps”), 
If claim limitations, under its broadest reasonable interpretation, covers calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using “computing device” and “machine” to perform the “determining” step. The “computing device” and “machine” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computing device” and “machine” to perform “determining” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 5, which discloses wherein determining the matching attributes for each of the plurality of items comprises: 
determining a first number of the first item attributes that match the query; 
determining a second number of the first item attributes that do not match the query; 
generating a matching score based on the first number of the first item attributes and the second number of the first item attributes; and 
adjusting the first score based on the matching score.
(Step 2A-Prong One) The limitation of “determining a first number of the first item attributes that match the query; 
determining a second number of the first item attributes that do not match the query; 
generating a matching score based on the first number of the first item attributes and the second number of the first item attributes; and 
adjusting the first score based on the matching score,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing device” and “machine” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing device” and “machine” language, “determining,” “determining,” “generating” and “adjusting” in the context of this claim encompasses the user manually determining a first number of the first item attributes that match the query; determining a second number of the first item attributes that do not match the query; 
generating a matching score based on the first number of the first item attributes and the second number of the first item attributes; and adjusting the first score based on the matching score in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, these limitations are “Mathematical relationships” or “Mathematical calculations” (MPEP: 2106.04(a)(2)(I)(A), “iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations,” and 2106.04(a)(2)(I)(C), “ii. calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’, Parker v. Flook,” “v. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps”), 
If claim limitations, under its broadest reasonable interpretation, covers calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
 (Step 2A-Prong Two) This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using “computing device” and “machine” to perform the “determining,” “determining,” “generating” and “adjusting” steps. The “computing device” and “machine” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computing device” and “machine” to perform “determining,” “determining,” “generating” and “adjusting” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 6, which discloses “wherein adjusting the first score based on the matching score comprises increasing the first score if the first number is greater than the second number, and decreasing the first score if the first number is less than the second number.”
(Step 2A-Prong One) The limitation of “wherein adjusting the first score based on the matching score comprises increasing the first score if the first number is greater than the second number, and decreasing the first score if the first number is less than the second number,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing device” and “machine” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing device” and “machine” language, “adjusting,” “increasing” and “decreasing” in the context of this claim encompasses the user manually adjusting the first score based on the matching score comprises increasing the first score if the first number is greater than the second number, and decreasing the first score if the first number is less than the second number in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using “computing device” and “machine” to perform the “adjusting,” “increasing” and “decreasing” steps. The “computing device” and “machine” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computing device” and “machine” to perform “adjusting,” “increasing” and “decreasing” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 7, which discloses “wherein determining the matching attributes for each of the plurality of items comprises:
tagging terms within the query; 
determining whether each of the tagged terms matches to first item attributes for each of the plurality of items; and 
generating a matching score based on a number of matched tagged terms.”
(Step 2A-Prong One) The limitation of “determining whether each of the tagged terms matches to first item attributes for each of the plurality of items; and generating a matching score based on a number of matched tagged terms,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing device” and “machine” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing device” and “machine” language, “determining” and “generating” in the context of this claim encompasses the user manually determining whether each of the tagged terms matches to first item attributes for each of the plurality of items; and generating a matching score based on a number of matched tagged terms in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using “computing device” and “machine” to perform the “tagging,” “determining” and “generating” steps. The “computing device” and “machine” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim recites additional elements – “tagging terms within the query;” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computing device” and “machine” to perform “adjusting,” “increasing” and “decreasing” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “tagging” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Pragada et al. (U.S. Pub. No.: 20080104071), paragraph [0060], “Second, domain, general, or attribute concept reduction, also known as tagging, is a process of assigning the word of the query some meaningful tag that describes the purpose of the word in the query.”
	Lin et al. (U.S. Pub. No.: 20110078127), Claim 4, “The method of claim 3, wherein extracting the generic attribute features including the syntax feature comprises: performing part-of-speech tagging of a keyword in the current query data and identifying a phrase including the keyword in the current query data”
HSU et al. (U.S. Pub. No.: 20120265784), paragraph [0047], “Semantically analyzing at least a portion of a search query comprises hypothesizing the user intended task or category and extracting specified attribute values by tagging words in the query with their attributes. For instance, the query "red canon digital camera" may be identified as a category=digital camera, brand=canon, and color=red.”
For claim 8, which discloses “wherein the first item attributes comprise a product type and a product type descriptor” which is merely content data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
For the above reason, the limitation does not change the result of the analysis from the independent Claim 1 and dependent Claim 7. 
Therefore, Claim 8, with incorporated claim limitations from the independent Claim 1 and dependent Claim 7, is also directed to an abstract idea. The claim is not patent eligible.
	For claim 9, which discloses “wherein adjusting the first score of each of the plurality of items comprises: 
generating a second score based on the number of matching attributes; and 
averaging the first score and the second score to adjust the first score.”
(Step 2A-Prong One) The limitation of “generating a second score based on the number of matching attributes; and averaging the first score and the second score to adjust the first score,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing device” and “machine” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing device” and “machine” language, “generating” and “averaging” in the context of this claim encompasses the user manually generating a second score based on the number of matching attributes; and averaging the first score and the second score to adjust the first score in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally it falls within the “Mathematical Concepts” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using “computing device” and “machine” to perform the “generating” and “averaging” steps. The “computing device” and “machine” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computing device” and “machine” to perform “generating” and “averaging” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For claim 10, which discloses “wherein the computing device is configured to: 
generate training data comprising pairs of the query and each of the plurality of items; 
labelling each pair with its corresponding adjusted first score; and 
storing the training data within a data repository; and
training the first machine learning model based on the training data.”
(Step 2A-Prong One) The limitation of “training the first machine learning model based on the training data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning model” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning model” language, “training” in the context of this claim encompasses the user manually training based on the training data in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes,”  “Certain methods of organizing human activity” grouping of abstract ideas.
Additionally, the limitation also falls within the “Mathematical calculations” grouping of abstract ideas (MPEP: 2106.04(a)(2)(I)(A), “iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc” 2106.04(a)(2)(I)(C), “i. performing a resampled statistical analysis to generate a resampled distribution,”)
Additionally, the limitation also falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (MPEP: 2106.04(a)(2)(II)(A), “iv. offer-based price optimization, OIP Techs” 2106.04(a)(2)(II)(C), “ii. considering historical usage information while inputting data,” and “iii. a mental process that a neurologist should follow when testing a patient for nervous system malfunctions,”)
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using “computing device,” “machine” and “repository” to perform the “generate,” “labelling,” “storing” and “training” steps. The “computing device,” “machine” and “repository” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – 
“generate training data comprising pairs of the query and each of the plurality of items; and storing the training data within a data repository” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “v. Consulting and updating an activity log.”).
Further, the claim recites additional elements – “labelling each pair with its corresponding adjusted first score” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
Further, the claim recites additional elements – “storing the training data within a data repository” where merely describes how to generally “apply” the concept of storing data (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform data storing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computing device,” “machine” and “repository” to perform “generate,” “labelling,” “storing” and “training” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “generate,” “labelling” and “storing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)” “v. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.,”
Further, the claim recites additional elements – “storing the training data within a data repository” where merely describes how to generally “apply” the concept of storing data (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform data storing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For “labelling” limitation:
Gao et al. (U.S. Pub. No.: 20100082582), “…the query-identifier pair instances in the log data…”
	Smyth et al. (U.S. Patent No.: 7599928), “…which each case comprises a query string and k associated historical results forming k pairs, each pair having an identifier and a relevance score…”
	Chellapilla et al. (U.S. Pub. No.: 20090248657), claim 11, “The method of claim 10, comprising: increasing a value of the label associated with a most relevant query/URL pair when the click rate exceeds a specified threshold”
For claim 11, it is a method claim having similar limitations as cited in claim 1. Thus, claim 11 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
For claim 12, it is a method claim having similar limitations as cited in claim 2. Thus, claim 12 is also rejected under the same analysis as explained in the rejection of rejected claim 2.
For claim 13, it is a method claim having similar limitations as cited in claim 3. Thus, claim 13 is also rejected under the same analysis as explained in the rejection of rejected claim 3
For claim 14, it is a method claim having similar limitations as cited in claim 5. Thus, claim 14 is also rejected under the same analysis as explained in the rejection of rejected claim 5.
For claim 15, it is a method claim having similar limitations as cited in claim 7. Thus, claim 11 is also rejected under the same analysis as explained in the rejection of rejected claim 7.
For claim 16, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 16 is also rejected under the analysis as explained in the rejection of rejected claim 1. 
(Step 2A-Prong Two) Additional elements “non-transitory computer readable medium,” “processor” and “device” are recited to perform the steps. The “non-transitory computer readable medium,” “processor” and “device” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “non-transitory computer readable medium,” “processor” and “device” to perform these steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
For claim 17, it is a medium claim having similar limitations as cited in claim 2. Thus, claim 12 is also rejected under the same analysis as explained in the rejection of rejected claim 2.
For claim 18, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 18 is also rejected under the same analysis as explained in the rejection of rejected claim 3
For claim 19, it is a medium claim having similar limitations as cited in claim 5. Thus, claim 19 is also rejected under the same analysis as explained in the rejection of rejected claim 5.
For claim 20, it is a medium claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the same analysis as explained in the rejection of rejected claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (U.S. Pub. No.: US 20180157760, hereinafter Garg), in view of Buchmann (U.S. Pub. No.: US 20170147583), and further in view of Govindachetty et al. (U.S. Pub. No.: US 20110113064, hereinafter Govindachetty).
For claim 1, Garg discloses a system comprising: 
a database (Garg: paragraph [0004], “…The search results can include web pages, images, audio, video, database results, directory results, information, and other types of data.”); and
a computing device communicatively couple to the database, the computing device (Garg: paragraph [0004], “Search engines can be used to facilitate searching of web services, such as to identify relevant web sites for particular content and/or services on the World Wide Web. Search engines (e.g., web-based search engines provided by various vendors, including, for example, Google, Microsoft Bing, and Yahoo) provide for searches of online information that includes searchable content (e.g., digitally stored electronic data), such as searchable content available via the World Wide Web…The search results can include web pages, images, audio, video, database results, directory results, information, and other types of data.” paragraph [0017], “a process for performing query-dependent and content-class based ranking includes receiving a query (e.g., a user query) for a search for content on a web site; performing a query-dependent and content-class based ranking of content available on the web site (e.g., using a processor);” paragraph [0039], “Referring to FIG. 1, a query-dependent and content-class based ranking system 102 is shown in communication with a network 104 (e.g., the Internet), such as the Internet. Query-dependent and content-class based ranking system 102 is in communication with one or more merchant web sites, such as a merchant web site 106 as shown…” Paragraph [0043], “then dynamic content (e.g., Java Script code or other dynamic code/content) on the web page generates a pixel request to the merchant data sources (e.g., a server that is provided for capturing behavioral data on the merchant web site, such as shown as merchant data sources 110) that includes, for example, a machine IP (e.g., the IP address associated with the user's device), a user ID (optional), a referrer URL (e.g., the URL of the web page that preceded the web page in question), a web page URL, and/or other information (optional).” Paragraph [0054], “In some embodiments, query-dependent and content-class based ranking system 102 includes a relevance subsystem (RVS) 202. As shown, relevance subsystem 202 receives merchant web services related data from merchant web services data store 230.” Claim 2, “A system for performing query-dependent and content-class based ranking, comprising: a processor; and a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to…”) configured to: 
receive a query and data identifying a plurality of items (Garg: paragraph [0017], “…a process for performing query-dependent and content-class based ranking includes receiving a query (e.g., a user query) for a search for content on a web site; performing a query-dependent and content-class based ranking of content available on the web site (e.g., using a processor); and returning a ranked list of content based at least in part on the query-dependent and content-class based ranking of content available on the web site in response to the query. For example, the process can further include storing web services data associated with the web site, in which the web services data comprises content on the web site (e.g., products/services and/or other content available for sale on a merchant web site).”); 
obtain, from the database, first item attributes for each of the plurality of items (Garg: paragraph [0026], “For example, a merchant web site can include an organic search box that allows a user to submit search string queries to attempt to find products/services of interest to the user on the merchant's web site. By leveraging a deep understanding of the content on a merchant's web site and content published on the merchant's web site, a query-dependent and content-class based ranking system (e.g., implemented as an organic search application) can be implemented to automatically match a given user's intent (e.g., consumer intent) to the merchant's content to identify relevant products/services on the merchant's web site, which can facilitate increased merchant revenue by improving organic search ranking of relevant products/services for a given user. In some cases, a query-dependent and content-class based ranking system can also be used to serve non-search results, such as category landing pages in e-commerce by modeling the requirement as a search problem.” Paragraph [0027], “…by using additional signals, such as query-dependent signals and product-class information, a query-dependent and content-class based ranking system offers more relevant results for LTQs and also promotes relevant fresh content (e.g., recently published content on the web site can be appropriately promoted and ranked in search results).” Where “first item attributes for each of the plurality of items” is broadly interpreted as “relevant fresh content (e.g., recently published content” (e.g. attribute is time of publication of published content), paragraph [0043], “from the fetched web pages from the merchant web site can then be parsed to extract attributes for a product, such as a title, a heading, a description, a price, a color(s), and/or a size(s)…include a content classification (e.g., a merchant product data feed can include a product classification)” and paragraph [0044], “…The parser operation can parse each page to extract attributes, such as title, heading, description, and price. As such, content published on a merchant's web site can be fetched and parsed, and the merchant's web site content can then be used for performing query-dependent and content-class based ranking techniques disclosed herein.”); 
generate first features based on the first item attributes for each of the plurality of items (Garg: paragraph [0026], “…a query-dependent and content-class based ranking system can also be used to serve non-search results, such as category landing pages in e-commerce by modeling the requirement as a search problem.” Paragraph [0027], “…by using additional signals, such as query-dependent signals and product-class information, a query-dependent and content-class based ranking system offers more relevant results for LTQs and also promotes relevant fresh content (e.g., recently published content on the web site can be appropriately promoted and ranked in search results).” paragraph [0055], “In one embodiment, the relevance subsystem (e.g., relevance engine) provides a base set of results (e.g., an initial set of results, that can be further refined using threshold and/or applying other subsystems to further refine the initial set of results as further described below) that match a given query (e.g., either a user-provided query or a system-generated query). The relevance subsystem uses the available attributes of the content items to match the query and provides a relevance score (e.g., also referred to herein as an RVS score or RVS/relevance signal) for each content item (e.g., each product document in a merchant's product catalog is associated with a relevance score) based on weighted matching scores” paragraph [0056], “For example, for an e-commerce site query (e.g., querying documents in the product catalog of a given merchant, such as an e-commerce web site for ACME Company that sells various clothing/apparel products), the following attributes can be used for matching each product: product title, product description, brand of the product (e.g., clothing brand), page crumb, product category tree, color of the product, size of the product, gender of the product, and/or other attributes…” paragraph [0058], “In one embodiment, different weights can be applied to different attributes…”); 
generate a first score for each of the plurality of items by applying a first machine learning model to the corresponding first features and the query; determine matching attributes for each of the plurality of items based on a textual comparison between the corresponding first item attributes and the query (Garg: paragraph [0024], discloses “techniques for performing query-dependent and content-class (e.g., with product class as a subset, in which content class can be based on a product class in an example implementation) based ranking…” paragraph [0026], “For example, a merchant web site can include an organic search box that allows a user to submit search string queries to attempt to find products/services of interest to the user on the merchant's web site. By leveraging a deep understanding of the content on a merchant's web site and content published on the merchant's web site, a query-dependent and content-class based ranking system (e.g., implemented as an organic search application) can be implemented to automatically match a given user's intent (e.g., consumer intent) to the merchant's content to identify relevant products/services on the merchant's web site, which can facilitate increased merchant revenue by improving organic search ranking of relevant products/services for a given user. In some cases, a query-dependent and content-class based ranking system can also be used to serve non-search results, such as category landing pages in e-commerce by modeling the requirement as a search problem.” Paragraph [0027], “…by using additional signals, such as query-dependent signals and product-class information…offers more relevant results for LTQs and also promotes relevant fresh content (e.g., recently published content on the web site can be appropriately promoted and ranked in search results).” 
Paragraph [0031], “…the query-dependent and content-class based ranking system further includes a query-dependent engine for determining a query-dependent score (e.g., a query-dependent signal or also referred to as a direct query-dependent ranking signal) for content available on the web site based at least in part on the user query; a content-class engine for determining a content-class score (e.g., a content-class signal or also referred to as a content-class query-dependent ranking signal) for content available on the web site in response to the user query; a blending engine for determining an overall score (e.g., an overall/blended signal) for content available on the web site based at least in part on the query-dependent score and based at least in part on the content-class score; and a ranking engine for returning a ranked list of content based at least in part on the overall score for content available on the web site in response to the user query.” 
Paragraph [0035], “…the historical performance of results for a query can be fed back into the blending/machine learning component(s) of the query-dependent and content-class based ranking system to provide a feedback-loop mechanism to improve future performance of the query-dependent and content-class based ranking system…” WHERE “a first machine learning model” is broadly interpreted as “machine learning component(s) of the query-dependent and content-class based ranking system”
Paragraph [0055], “the relevance subsystem (e.g., relevance engine) provides a base set of results…that match a given query (e.g., either a user-provided query…” Paragraph [0056], “an e-commerce site query (e.g., querying documents in the product catalog of a given merchant, such as an e-commerce web site for ACME Company that sells various clothing/apparel products), the following attributes can be used for matching each product: product title, product description, brand of the product (e.g., clothing brand), page crumb, product category tree, color of the product, size of the product, gender of the product, and/or other attributes”); 
determine, for each of the plurality of items, a number of the matching attributes (Garg: paragraph [0024], discloses “techniques for performing query-dependent and content-class (e.g., with product class as a subset, in which content class can be based on a product class in an example implementation) based ranking for web services are disclosed in accordance with some embodiments.” 
 paragraph [0055], “…the relevance subsystem (e.g., relevance engine) provides a base set of results (e.g., an initial set of results, that can be further refined using threshold and/or applying other subsystems to further refine the initial set of results as further described below) that match a given query (e.g., either a user-provided query or a system-generated query). The relevance subsystem uses the available attributes of the content items to match the query and provides a relevance score (e.g., also referred to herein as an RVS score or RVS/relevance signal) for each content item (e.g., each product document in a merchant's product catalog is associated with a relevance score) based on weighted matching scores.” Paragraph [0056], “…the following attributes can be used for matching each product: product title, product description, brand of the product (e.g., clothing brand), page crumb, product category tree, color of the product, size of the product, gender of the product, and/or other attributes” which indicates “a textual comparison.” Paragraph [0058], “…different weights can be applied to different attributes…” paragraphs [0079]- [0084], “Thus, in an example implementation, the query-dependent (QDS) performance score is calculated as follows: QDS.sub.i=f(W.sub.i, S.sub.ji, UC);1<j<n [0080] where [0081] n=number of attributes used in computing score; [0082] W.sub.i= Weight for each attribute; [0083] S.sub.ji=Value for Attribute measure j for Product Pi; [0084] UC=User Context; [0085] f=computation function…”
WHERE “determine, for each of the plurality of items, a number of the matching attributes” is broadly interpreted as “uses the available attributes of the content items to match the query and provides a relevance score,” “product title, product description, brand of the product (e.g., clothing brand), page crumb, product category tree, color of the product, size of the product, gender of the product, and/or other attributes” (e.g. a number of attributes or a plurality of attributes are used in matching and ranking processes) or “n=number of attributes used in computing score”);
adjust the first score of each of the plurality of items based on the corresponding number of the matching attributes that matched (Garg: paragraph [0024], paragraph [0055], “…the relevance subsystem (e.g., relevance engine) provides a base set of results (e.g., an initial set of results, that can be further refined using threshold and/or applying other subsystems to further refine the initial set of results as further described below) that match a given query (e.g., either a user-provided query or a system-generated query). The relevance subsystem uses the available attributes of the content items to match the query and provides a relevance score (e.g., also referred to herein as an RVS score or RVS/relevance signal) for each content item (e.g., each product document in a merchant's product catalog is associated with a relevance score) based on weighted matching scores.” 
paragraph [0056], “an e-commerce site query (e.g., querying documents in the product catalog of a given merchant, such as an e-commerce web site for ACME Company that sells various clothing/apparel products), the following attributes can be used for matching each product: product title, product description, brand of the product (e.g., clothing brand), page crumb, product category tree, color of the product, size of the product, gender of the product, and/or other attributes” 
 Paragraph [0058], “…different weights can be applied to different attributes…” 
paragraphs [0079]- [0084], “Thus, in an example implementation, the query-dependent (QDS) performance score is calculated as follows: QDS.sub.i=f(W.sub.i, S.sub.ji, UC);1<j<n [0080] where [0081] n=number of attributes used in computing score; [0082] W.sub.i= Weight for each attribute; [0083] S.sub.ji=Value for Attribute measure j for Product Pi; [0084] UC=User Context; [0085] f=computation function…” Above paragraphs indicates relevance score is calculated based on each weight of the number of attributes);
generate ranking data based on the adjusted first score for each of the plurality of items (Garg: paragraph [0024], paragraph [0026], Paragraph [0027], Paragraph [0031], “…the query-dependent and content-class based ranking system further includes a query-dependent engine for determining a query-dependent score (e.g., a query-dependent signal or also referred to as a direct query-dependent ranking signal) for content available on the web site based at least in part on the user query; a content-class engine for determining a content-class score (e.g., a content-class signal or also referred to as a content-class query-dependent ranking signal) for content available on the web site in response to the user query; a blending engine for determining an overall score (e.g., an overall/blended signal) for content available on the web site based at least in part on the query-dependent score and based at least in part on the content-class score; and a ranking engine for returning a ranked list of content based at least in part on the overall score for content available on the web site in response to the user query.” Paragraph [0035], “For example, the historical performance of results for a query can be fed back into the blending/machine learning component(s) of the query-dependent and content-class based ranking system to provide a feedback-loop mechanism to improve future performance of the query-dependent and content-class based ranking system…”
 paragraph [0055], “…the relevance subsystem (e.g., relevance engine) provides a base set of results (e.g., an initial set of results, that can be further refined using threshold and/or applying other subsystems to further refine the initial set of results as further described below) that match a given query (e.g., either a user-provided query or a system-generated query). The relevance subsystem uses the available attributes of the content items to match the query and provides a relevance score (e.g., also referred to herein as an RVS score or RVS/relevance signal) for each content item (e.g., each product document in a merchant's product catalog is associated with a relevance score) based on weighted matching scores.” Paragraph [0056], “…the following attributes can be used for matching each product: product title, product description, brand of the product (e.g., clothing brand), page crumb, product category tree, color of the product, size of the product, gender of the product, and/or other attributes” which indicates “a textual comparison.” Paragraph [0058], “…different weights can be applied to different attributes…” paragraphs [0079]- [0084], “Thus, in an example implementation, the query-dependent (QDS) performance score is calculated as follows: QDS.sub.i=f(W.sub.i, S.sub.ji, UC);1<j<n [0080] where [0081] n=number of attributes used in computing score; [0082] W.sub.i= Weight for each attribute; [0083] S.sub.ji=Value for Attribute measure j for Product Pi; [0084] UC=User Context; [0085] f=computation function…”); and 
store the ranking data in the database (Garg: Paragraph [0035], “For example, the historical performance of results for a query can be fed back into the blending/machine learning component(s) of the query-dependent and content-class based ranking system to provide a feedback-loop mechanism to improve future performance of the query-dependent and content-class based ranking system…” which indicates the ranked data is stored as “historical performance of results” paragraph [0078], “…the QDS score of a product for a given search query can be computed using the historical performance of that product for that particular search query…”)
transmit the ranking data (Garg: Paragraph [0031], “…a ranking engine for returning a ranked list of content based at least in part on the overall score for content available on the web site in response to the user query.”).
However, Garg does not explicitly disclose generate first features based on the first item attributes for each of the plurality of items,
“determine a number of the matching attributes that matched” as in “determine, for each of the plurality of items, a number of the matching attributes that matched.”
Buchmann discloses generate first features based on the first item attributes for each of the plurality of items (Buchmann: paragraph [0136], “…boosting result entries having desired values in feature-value pairs (e.g., attributes of a database table)…” paragraph [0138], “…if the search query is executed without weights assigned for feature-value pairs. The difference in order between the ranked query results 862 and the unranked query results 812 is caused by the weights in the weighted search query, which causes data items where WorkArea=“Sales” and ObjectID=“217, 317” to be ranked higher. For example, the first six query results appear at the top of the query results 862, as columns 818 and 820 are effectively weighted, forcing the corresponding query results to appear first. Values of columns 814, 816, 822, and 824 do not affect the ranking in this example…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “QUERY-DEPENDENT AND CONTENT-CLASS BASED RANKING” as taught by Garg by implementing “RANKING USING DATA OF CONTINUOUS SCALES” as taught by Buchmann, because it would provide Garg’s system with the enhanced capability of “…a ranking configuration 532 is defined for an object type that specifies the relevant attributes and the target value to compare against. From this configuration, fuzzy rule sets are derived. The rule sets can be defined by generating atomic (i.e., referring to a single attribute) or complex (i.e., referring to several attributes) rule sets at design time or by dynamically defining rule sets, such as at runtime. Atomic rule sets allow the weighting of attributes to be implemented in a single layer only…” (Buchmann: paragraph [0053]) in order to “together with all other factors that influence the ranking” (Buchmann: paragraph [0053])
However, Garg and Buchmann do not explicitly disclose “determine a number of the matching attributes that matched” as in “determine, for each of the plurality of items, a number of the matching attributes that matched.”
Govindachetty discloses “determine a number of the matching attributes that matched” (Govindachetty: paragraph [0035], “…The ranker component 406 can take into consideration various factors including textual similarity between terms in the query with terms of matched entities as well as factors computed from specific entities that make up a result set…” paragraph [0045], “…The interpreter component 108 can also include a ranker component 406 that ranks refined interpretations output by the refinement component 404. For instance, the ranker component 406 can utilize heuristics that take into consideration a plurality of factors when ranking refined interpretations, including but not limited to a weighted edit-distance score between query subsequences and matched attributes, the count of matched attributes to query subsequence pairs, the fraction of a query that is unmatched, etc. Of course, the ranker component 506 can utilize any suitable technologies in connection with ranking refined interpretations…”
WHERE “a number of the matching attributes that matched” is broadly interpreted as “count of matched attributes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “QUERY-DEPENDENT AND CONTENT-CLASS BASED RANKING” as taught by Garg by implementing “CUSTOM LOCAL SEARCH” as taught by Govindachetty, because it would provide Garg’s system with the enhanced capability of “…a ranker component 406 that ranks refined interpretations output by the refinement component…” (Govindachetty: paragraph [0053])  (e.g. filtering more results to reduce size of the results).
For claim 2, Garg, Buchmann and Govindachetty disclose the system of claim 1, wherein the computing device is configured to: 
obtain second item attributes for each of the plurality of items; generate second features based on the second item attributes for each of the plurality of items (Garg: paragraph [0058], “…different weights can be applied to different attributes. For example, an attribute for a product category may be given a higher weight for a first merchant's product catalog that has an extensive product categorization in their product catalog (e.g., a good distribution of products in that first merchant's product category tree) versus a lower weight for a second merchant's product catalog that has a much less extensive (e.g., less precise and/or less accurate) categorization of products in their product catalog… such weights are configured by default and can change based on a (heuristic/machine learning) feedback mechanism to lower or increase weights of a given attribute based on an accuracy of results using such initial or evolving weights (e.g., refining these signals over time using heuristic techniques, such as increasing the weights for such attributes if users click-through and/or purchase ranked results and/or decreasing weights for such attributes if users do not click-through and/or do not purchase ranked results and/or if users otherwise indicate a feedback that such results are not of interest to the user in response to the user's search query on the merchant's web site…”
WHERE “second item attributes” is broadly interpreted as “attribute”
WHERE “generate second features” is broadly interpreted as “given a higher weight for a first merchant's product catalog that has an extensive product categorization in their product catalog” or “a lower weight for a second merchant's product catalog that has a much less extensive (e.g., less precise and/or less accurate) categorization of products in their product catalog” ); and 
generate a second score for each of the plurality of items by applying a second machine learning model to the corresponding second features and the query, wherein generating the ranking data is based on the first score and the second score for each of the plurality of items (Garg: paragraph [0055], “The relevance subsystem uses the available attributes of the content items to match the query and provides a relevance score (e.g., also referred to herein as an RVS score or RVS/relevance signal) for each content item (e.g., each product document in a merchant's product catalog is associated with a relevance score) based on weighted matching scores…” paragraph [0058], “…different weights can be applied to different attributes. For example, an attribute for a product category may be given a higher weight for a first merchant's product catalog that has an extensive product categorization in their product catalog (e.g., a good distribution of products in that first merchant's product category tree) versus a lower weight for a second merchant's product catalog that has a much less extensive (e.g., less precise and/or less accurate) categorization of products in their product catalog… such weights are configured by default and can change based on a (heuristic/machine learning) feedback mechanism to lower or increase weights of a given attribute based on an accuracy of results using such initial or evolving weights (e.g., refining these signals over time using heuristic techniques, such as increasing the weights for such attributes if users click-through and/or purchase ranked results and/or decreasing weights for such attributes if users do not click-through and/or do not purchase ranked results and/or if users otherwise indicate a feedback that such results are not of interest to the user in response to the user's search query on the merchant's web site…” paragraphs [0079]- [0084], “Thus, in an example implementation, the query-dependent (QDS) performance score is calculated as follows: QDS.sub.i=f(W.sub.i, S.sub.ji, UC);1<j<n [0080] where [0081] n=number of attributes used in computing score; [0082] W.sub.i= Weight for each attribute; [0083] S.sub.ji=Value for Attribute measure j for Product Pi; [0084] UC=User Context; [0085] f=computation function…” paragraph [0167], “At 608, an overall score for content available on the web site is determined based (at least in part) on the query-dependent score and the content-class score (e.g., using a blending engine and machine-learning techniques, such as similarly described above). For example, blending and machine-learning techniques disclosed above can be performed (e.g., using a processor) to determine an overall score of content items available on the web site (e.g., generating an overall score/signal for each of the products available for sale on the merchant's web site).”
WHERE “generate a second score” is broadly interpreted as “weights”
WHERE “applying a second machine learning model” is broadly interpreted as “weights are configured by default and can change based on a (heuristic/machine learning) feedback mechanism” 
WHERE “wherein generating the ranking data is based on the first score and the second score for each of the plurality of items” is broadly interpreted as “overall score” or “a relevance score) based on weighted matching scores”).
For claim 11, it is a method claim having similar limitations as cited in claim 1. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 12, it is a method claim having similar limitations as cited in claim 2. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 16, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 17, it is a medium claim having similar limitations as cited in claim 2. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 2.

Claims 3, 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (U.S. Pub. No.: US 20180157760, hereinafter Garg), in view of Buchmann (U.S. Pub. No.: US 20170147583), and further in view of Govindachetty et al. (U.S. Pub. No.: US 20110113064, hereinafter Govindachetty), and further in view of Shivashankar et al. (U.S. Pub. No.: US 20130138663, hereinafter Shivashankar).
For claim 3, Garg, Buchmann and Govindachetty disclose the system of claim 2, comprising determining the second machine learning model based on the adjusted first score (Garg: paragraph [0055], “The relevance subsystem uses the available attributes of the content items to match the query and provides a relevance score (e.g., also referred to herein as an RVS score or RVS/relevance signal) for each content item (e.g., each product document in a merchant's product catalog is associated with a relevance score) based on weighted matching scores…” paragraph [0058], “…different weights can be applied to different attributes. For example, an attribute for a product category may be given a higher weight for a first merchant's product catalog that has an extensive product categorization in their product catalog (e.g., a good distribution of products in that first merchant's product category tree) versus a lower weight for a second merchant's product catalog that has a much less extensive (e.g., less precise and/or less accurate) categorization of products in their product catalog… such weights are configured by default and can change based on a (heuristic/machine learning) feedback mechanism to lower or increase weights of a given attribute based on an accuracy of results using such initial or evolving weights (e.g., refining these signals over time using heuristic techniques, such as increasing the weights for such attributes if users click-through and/or purchase ranked results and/or decreasing weights for such attributes if users do not click-through and/or do not purchase ranked results and/or if users otherwise indicate a feedback that such results are not of interest to the user in response to the user's search query on the merchant's web site…” paragraphs [0079]- [0084], “Thus, in an example implementation, the query-dependent (QDS) performance score is calculated as follows: QDS.sub.i=f(W.sub.i, S.sub.ji, UC);1<j<n [0080] where [0081] n=number of attributes used in computing score; [0082] W.sub.i= Weight for each attribute; [0083] S.sub.ji=Value for Attribute measure j for Product Pi; [0084] UC=User Context; [0085] f=computation function…” paragraph [0167], “At 608, an overall score for content available on the web site is determined based (at least in part) on the query-dependent score and the content-class score (e.g., using a blending engine and machine-learning techniques, such as similarly described above). For example, blending and machine-learning techniques disclosed above can be performed (e.g., using a processor) to determine an overall score of content items available on the web site (e.g., generating an overall score/signal for each of the products available for sale on the merchant's web site).”).
However, Garg, Buchmann and Govindachetty do not explicitly disclose “based on the first score” as in “determining the second machine learning model based on the first adjusted score.”
Shivashanker discloses “based on the first score” as in “determining the second machine learning model based on the first adjusted score.” (Shivashanker: paragraph [0013], “According to yet another embodiment selecting two or more ranking models comprises, providing scores to the users in the group using each one of the ranking models, computing correlation between the scores provided to the users by the ranking models, and selecting two or more ranking models, based on the correlation, such that the ranking models, which provide substantially different scores to the users, are selected. This is done to avoid using repetitive ranking models so that it does not lead to ill-effects when enforcing consensus between ranking models.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “QUERY-DEPENDENT AND CONTENT-CLASS BASED RANKING” as taught by Garg by implementing “System or Apparatus for Finding Influential Users” as taught by Shivashanker, because it would provide Garg’s system with the enhanced capability of “…both rankers are combined using a Bayesian prior. Let P.sub.l and P.sub.d denote the relevance probabilities (e.g., normalized relevance scores) assigned by a log-based ranker and a document-based ranker, respectively…” (Shivashanker: paragraph [0057]) in order to “aggregate score may be generated by multiplying the weighing factor of each model with the score provided by said model to a particular user so as to obtain a modified score and adding the modified scores obtained from two or more selected ranking models to obtain the aggregate score for each user...” (Shivashanker: paragraph [0014]).
For claim 4, Garg, Buchmann, Govindachetty and Shivashanker disclose the system of claim 2, wherein the second machine learning model is an engagement model, and the first machine learning model is a relevancy model (Garg: Paragraph [0035], “For example, the historical performance of results for a query can be fed back into the blending/machine learning component(s) of the query-dependent and content-class based ranking system to provide a feedback-loop mechanism to improve future performance of the query-dependent and content-class based ranking system. This feedback-loop mechanism can provide an important signal to the query-dependent and content-class based ranking system to continuously learn the most relevant set of results for any query apart from the content and overall (e.g., query-independent) attributes of the potential results, such as further described below with respect to various embodiments.” paragraph [0052], “…query-dependent and content-class based ranking system 102 can apply relevance signals, query-independent signals, query-dependent-signals/direct query-dependent ranking signals, content-class signals/content-class query-dependent ranking signal (e.g., using product-class signals as a specific case of content-class signals), and query-class signals…” paragraph [0055], “The relevance subsystem uses the available attributes of the content items to match the query and provides a relevance score (e.g., also referred to herein as an RVS score or RVS/relevance signal) for each content item (e.g., each product document in a merchant's product catalog is associated with a relevance score) based on weighted matching scores…” paragraph [0058], “…different weights can be applied to different attributes. For example, an attribute for a product category may be given a higher weight for a first merchant's product catalog that has an extensive product categorization in their product catalog (e.g., a good distribution of products in that first merchant's product category tree) versus a lower weight for a second merchant's product catalog that has a much less extensive (e.g., less precise and/or less accurate) categorization of products in their product catalog… such weights are configured by default and can change based on a (heuristic/machine learning) feedback mechanism to lower or increase weights of a given attribute based on an accuracy of results using such initial or evolving weights (e.g., refining these signals over time using heuristic techniques, such as increasing the weights for such attributes if users click-through and/or purchase ranked results and/or decreasing weights for such attributes if users do not click-through and/or do not purchase ranked results and/or if users otherwise indicate a feedback that such results are not of interest to the user in response to the user's search query on the merchant's web site…” paragraphs [0079]- [0084], “Thus, in an example implementation, the query-dependent (QDS) performance score is calculated as follows: QDS.sub.i=f(W.sub.i, S.sub.ji, UC);1<j<n [0080] where [0081] n=number of attributes used in computing score; [0082] W.sub.i= Weight for each attribute; [0083] S.sub.ji=Value for Attribute measure j for Product Pi; [0084] UC=User Context; [0085] f=computation function…” paragraph [0167], “At 608, an overall score for content available on the web site is determined based (at least in part) on the query-dependent score and the content-class score (e.g., using a blending engine and machine-learning techniques, such as similarly described above). For example, blending and machine-learning techniques disclosed above can be performed (e.g., using a processor) to determine an overall score of content items available on the web site (e.g., generating an overall score/signal for each of the products available for sale on the merchant's web site).”
WHERE “engagement model” is broadly interpreted as “query-independent”
WHERE “relevancy model” is broadly interpreted as “query-dependent and content-class”)
For claim 13, it is a method claim having similar limitations as cited in claim 3. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 3
For claim 18, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 3

Claims 5, 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (U.S. Pub. No.: US 20180157760, hereinafter Garg), in view of Buchmann (U.S. Pub. No.: US 20170147583), and further in view of Govindachetty et al. (U.S. Pub. No.: US 20110113064, hereinafter Govindachetty), and further in view of Woods et al. (U.S. Patent No.: US 5724571, hereinafter Woods).
For claim 5, Garg, Buchmann and Govindachetty disclose the system of claim 1, wherein determining the matching attributes for each of the plurality of items.
adjusting the first score based on the matching score (Garg: paragraph [0026], “For example, a merchant web site can include an organic search box that allows a user to submit search string queries to attempt to find products/services of interest to the user on the merchant's web site. By leveraging a deep understanding of the content on a merchant's web site and content published on the merchant's web site, a query-dependent and content-class based ranking system (e.g., implemented as an organic search application) can be implemented to automatically match a given user's intent (e.g., consumer intent) to the merchant's content to identify relevant products/services on the merchant's web site, which can facilitate increased merchant revenue by improving organic search ranking of relevant products/services for a given user…” 
Paragraph [0027], “…by using additional signals, such as query-dependent signals and product-class information, a query-dependent and content-class based ranking system offers more relevant results for LTQs and also promotes relevant fresh content (e.g., recently published content on the web site can be appropriately promoted and ranked in search results).” 
Paragraph [0031], “…blending engine for determining an overall score (e.g., an overall/blended signal) for content available on the web site based at least in part on the query-dependent score and based at least in part on the content-class score; and a ranking engine for returning a ranked list of content based at least in part on the overall score for content available on the web site in response to the user query.” 
Paragraph [0035], “For example, the historical performance of results for a query can be fed back into the blending/machine learning component(s) of the query-dependent and content-class based ranking system to provide a feedback-loop mechanism to improve future performance of the query-dependent and content-class based ranking system …” 
paragraph [0058], “…different weights can be applied to different attributes. For example, an attribute for a product category may be given a higher weight for a first merchant's product catalog that has an extensive product categorization in their product catalog (e.g., a good distribution of products in that first merchant's product category tree) versus a lower weight for a second merchant's product catalog that has a much less extensive (e.g., less precise and/or less accurate) categorization of products in their product catalog… such weights are configured by default and can change based on a (heuristic/machine learning) feedback mechanism to lower or increase weights of a given attribute based on an accuracy of results using such initial or evolving weights (e.g., refining these signals over time using heuristic techniques, such as increasing the weights for such attributes if users click-through and/or purchase ranked results and/or decreasing weights for such attributes if users do not click-through and/or do not purchase ranked results and/or if users otherwise indicate a feedback that such results are not of interest to the user in response to the user's search query on the merchant's web site…”)
However, Garg, Buchmann and Govindachetty do not explicitly disclose comprises: 
determining a first number of the first item attributes that match the query; 
determining a second number of the first item attributes that do not match the query; 
generating a matching score based on the first number of the first item attributes and the second number of the first item attributes.
Woods discloses comprises: determining a first number of the first item attributes that match the query (Woods: claim 3, “wherein said score is additionally based upon a penalty generated from a comparison of the total number of query terms with the total number of hit terms.”);
determining a second number of the first item attributes that do not match the query (Woods: column 6, lines 59-67, “Procedure 6: Missing term penalties. (Box 460 of FIG. 4.) Include hit passages that contain matches for some but not all of the query terms, and penalized them according to the number of query terms that are missing from the hit passage. In this way, when no complete matches occur, the user is automatically presented with information about the best matches that can be found. The hit passages are also ranked according to a determination of the importance of the missing terms.”); 
generating a matching score based on the first number of the first item attributes and the second number of the first item attributes (Woods: column 7, 30-43, “…The term hits are listed in the order determined by combining the above ranking factors, and hit passages that are otherwise of equal rank are ordered according to their position in the corpus and text (i.e., hit passages in preferred documents are presented first and earlier hit passages within a document come before later hit passages).” See Fig. 4, item 510, “combine generated rankings to generate overall ranks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “QUERY-DEPENDENT AND CONTENT-CLASS BASED RANKING” as taught by Garg by implementing “Method and apparatus for generating query responses in a computer-based document retrieval system” as taught by Woods, because it would provide Garg’s system with the enhanced capability of “…generating responses to queries with more efficient and useful location of specific, relevant information passages within a text. The method locates compact regions ("hit passages") within a text that match a query to some measurable degree, such as by including terms that match terms in the query to some extent ("(entailing) term hits"), and ranks them by the measured degree of match. The ranking procedure, referred to herein as "relaxation ranking", ranks hit passages based upon the extent to which the requirement of an exact match with the query must be relaxed in order to obtain a correspondence between the submitted query and the retrieved hit passage. The relaxation mechanism takes into account various predefined "dimensions" (measures of closeness of matches), including: word order; word adjacency; inflected or derived forms of the query terms; and semantic or inferential distance of the located terms from the query terms…” (Woods: column 2, lines 27-44.)
	For claim 6, Garg, Buchmann, Govindachetty and Woods disclose the system of claim 5, wherein adjusting the first score based on the matching score comprises increasing the first score if the first number is greater than the second number, and decreasing the first score if the first number is less than the second number (Woods: abstract: “…penalizing the retrieved phrases based upon the degree of this dissimilarity, thus providing the user with a priority organized query hit list…” column 2, lines 37-45, “…locates compact regions (" hit passages") within a text that match a query to some measurable degree, such as by including terms that match terms in the query to some extent ("(entailing) term hits"), and ranks them by the measured degree of match…” Column 6, lines 53-67, “Procedure 5: Semantic entailment penalties. (Box 450 of FIG. 4.) Hit passages that contain terms with a high degree of "semantic" similarity to the query terms, or that logically entail the query terms, are penalized less than those with more remote semantic similarity or a lower strength of entailment. Procedure 6: Missing term penalties. (Box 460 of FIG. 4.) Include hit passages that contain matches for some but not all of the query terms, and penalized them according to the number of query terms that are missing from the hit passage. In this way, when no complete matches occur, the user is automatically presented with information about the best matches that can be found. The hit passages are also ranked according to a determination of the importance of the missing terms.” Where “high degree” is broadly interpreted as increasing, where “penalties” is broadly interpreted as decreasing.
column 7, 30-43, “…The term hits are listed in the order determined by combining the above ranking factors, and hit passages that are otherwise of equal rank are ordered according to their position in the corpus and text (i.e., hit passages in preferred documents are presented first and earlier hit passages within a document come before later hit passages).” See Fig. 4, item 510, “combine generated rankings to generate overall ranks”
claim 3, “wherein said score is additionally based upon a penalty generated from a comparison of the total number of query terms with the total number of hit terms.” If “Missing term penalties,” then “hit terms” are relatively increases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “QUERY-DEPENDENT AND CONTENT-CLASS BASED RANKING” as taught by Garg by implementing “Method and apparatus for generating query responses in a computer-based document retrieval system” as taught by Woods, because it would provide Garg’s system with the enhanced capability of “…generating responses to queries with more efficient and useful location of specific, relevant information passages within a text. The method locates compact regions ("hit passages") within a text that match a query to some measurable degree, such as by including terms that match terms in the query to some extent ("(entailing) term hits"), and ranks them by the measured degree of match. The ranking procedure, referred to herein as "relaxation ranking", ranks hit passages based upon the extent to which the requirement of an exact match with the query must be relaxed in order to obtain a correspondence between the submitted query and the retrieved hit passage. The relaxation mechanism takes into account various predefined "dimensions" (measures of closeness of matches), including: word order; word adjacency; inflected or derived forms of the query terms; and semantic or inferential distance of the located terms from the query terms…” (Woods: column 2, lines 27-44.)
For claim 14, it is a method claim having similar limitations as cited in claim 5. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 19, it is a medium claim having similar limitations as cited in claim 5. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

Claims 7, 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (U.S. Pub. No.: US 20180157760, hereinafter Garg), in view of Buchmann (U.S. Pub. No.: US 20170147583), and further in view of Govindachetty et al. (U.S. Pub. No.: US 20110113064, hereinafter Govindachetty), and further in view of Vase et al. (U.S. Pub. No.: US 20170193072, hereinafter Vase).
For claim 7, Garg, Buchmann and Govindachetty disclose the system of claim 1.
However, Garg, Buchmann and Govindachetty do not explicitly disclose, wherein determining the matching attributes for each of the plurality of items comprises:
tagging terms within the query; determining whether each of the tagged terms matches to first item attributes for each of the plurality of items; and generating a matching score based on a number of matched tagged terms.
Vase discloses, wherein determining the matching attributes for each of the plurality of items comprises: tagging terms within the query (Vase: paragraph [0040], “On the other hand, inferred category demand uses a different model from category demand. Instead of modeling each query with respect to categories, each category is modeled over a vocabulary of query terms to create an affinity score for each category-query term pair.” Where “tagging terms” is broadly interpreted as “category-query term pair” paragraph [0041], “For various embodiments, an affinity score is generated for each category-query term pair. The term affinity is used to represent a measure of the strength between a query term and a category”); 
determining whether each of the tagged terms matches to first item attributes for each of the plurality of items; and generating a matching score based on a number of matched tagged terms (Vase: paragraph [0040], “On the other hand, inferred category demand uses a different model from category demand. Instead of modeling each query with respect to categories, each category is modeled over a vocabulary of query terms to create an affinity score for each category-query term pair.” paragraph [0142], “…an arbitrary query is received. Matching item…is identified. The first database stores item listings. Assigned probabilities based on historical queries for the arbitrary query is retrieved from a second database. The assigned probabilities is based on a probability model for a query feature. A score for the query feature…is computed…to generate a ranking score. For a further embodiment, the query feature represents a category demand for the arbitrary query. In another embodiment, the probability model for the category demand represents a model for each category over a vocabulary of query terms for the arbitrary query. In another example embodiment, the assigned probabilities represent category-query term affinities to a measure of the strength between query terms and categories.”
paragraph [0145], “The second process is to return the matched items using the item QNs 325 (shown in FIG. 3). The operation 1220 is used to implement the second process. At operation 1220, matching item listings for the query are retrieved from a first database storing the item listings. At operation 1260, the items found by the first process are ranked by a ranking algorithm that uses the score computed by the second process. In other words, a ranking for the matching item listings is generated, based in part, on the score”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “QUERY-DEPENDENT AND CONTENT-CLASS BASED RANKING” as taught by Garg by implementing “SYSTEM AND METHOD FOR COMPUTING FEATURES THAT APPLY TO INFREQUENT QUERIES” as taught by Vase, because it would provide Garg’s system with the enhanced capability of “…to improve the ranking score is to select features that are most useful in measuring relevancy or importance of a returned item relative to other returned items. It has been observed that category demand is a useful feature in ranking returned items to enable a search system to predict the most relevant search results for a query. Category demand is an example of one feature that is considered useful in ranking items…” (Vase: paragraph [0033])
For claim 8, Garg, Buchmann, Govindachetty and Vase disclose the system of claim 7, wherein the first item attributes comprise a product type and a product type descriptor (Garg: paragraph [0120], “different queries can be processed to determine an intent of the query, such as how a user desires to engage in a given session (e.g., shopping cycle/session). For example, a general search query can indicate an informational browsing session by a user in contrast to a more targeted search query that can indicate a targeted purchase session by a user (e.g., a search query of "television" as opposed to a search query of "42-inch LED television" or a search query that specifies a particular model number of an LED television sold by a merchant)…” where “product type” is “television,” where “product type descriptor” is “LED” paragraph [0121], “As such, based on a determined user intent of a given search query, a presentation of ranked results can be different. The search query intent can be applied for selection, ranking, presentation, and/or other aspects. For example, if a user search query is for "inexpensive black dress," then the results to be presented should be different than in response to a user search query for "new releases formal black dress." The determined intent of a given query can also be used to identify which terms of the query should match which part of a product document (e.g., color, price, etc.).” paragraph [0122], “For example, the more precise or specific a search query is for a particular product, the more likely it can be determined that the search query is for a customer that is specifically looking to buy the product…”).
For claim 15, it is a method claim having similar limitations as cited in claim 7. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 20, it is a medium claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (U.S. Pub. No.: US 20180157760, hereinafter Garg), in view of Buchmann (U.S. Pub. No.: US 20170147583), and further in view of Govindachetty et al. (U.S. Pub. No.: US 20110113064, hereinafter Govindachetty), and further in view of Liddell et al (U.S. Pub. No.: US 20070083506, hereinafter Liddell).
For claim 9, Garg, Buchmann and Govindachetty disclose the system of claim 1, wherein adjusting the first score of each of the plurality of items comprises:
generating a second score based on the number of matching attributes (Garg: paragraph [0026], “…a query-dependent and content-class based ranking system (e.g., implemented as an organic search application) can be implemented to automatically match a given user's intent (e.g., consumer intent) to the merchant's content to identify relevant products/services…a query-dependent and content-class based ranking system can also be used to serve non-search results, such as category landing pages in e-commerce by modeling the requirement as a search problem.” Paragraph [0027], “…by using additional signals, such as query-dependent signals and product-class information, a query-dependent and content-class based ranking system offers more relevant results for LTQs and also promotes relevant fresh content (e.g., recently published content on the web site can be appropriately promoted and ranked in search results).” Paragraph [0035], “This feedback-loop mechanism can provide an important signal to the query-dependent and content-class based ranking system to continuously learn the most relevant set of results for any query apart from the content and overall (e.g., query-independent) attributes of the potential results, such as further described below with respect to various embodiments…” paragraph [0055], “In one embodiment, the relevance subsystem (e.g., relevance engine) provides a base set of results (e.g., an initial set of results, that can be further refined using threshold and/or applying other subsystems to further refine the initial set of results as further described below) that match a given query (e.g., either a user-provided query or a system-generated query). The relevance subsystem uses the available attributes of the content items to match the query and provides a relevance score (e.g., also referred to herein as an RVS score or RVS /relevance signal) for each content item (e.g., each product document in a merchant's product catalog is associated with a relevance score) based on weighted matching scores” paragraph [0078], “…the query-dependent subsystem computes a query-dependent (QDS) performance score (e.g., QDS score or QDS signal) of a content item. For example, the QDS score of a product for a given search query can be computed using the historical performance of that product for that particular search query. In some cases, a certain document in a merchant's product catalog may match a given search query well, but historical user behavior data reveals that users do not purchase such products for this specific search query. As an example, a search query for "black shoes" can match a document in ACME's product catalog for various black sneaker related products, but users that submit such search queries for "black shoes" may typically be looking for black formal/dress shoes. As a result, the historical user behavior data can reveal that users typically do not purchase black sneaker related products shown in response to such a search query for "black shoes." As such, the query-dependent subsystem can be applied to address this technical problem as described further below by accounting for such issues by computing a QDS score that can account for a user context when computing the performance scores of a content item.” See Fig. 3, item 310 “Blend Overall Performance Signals of Product”, 312 “Compute Relevance of Product for Query”, 314 “Blend Overall Score Based on Relevance and Performance” and 316 “Rank Products Based on Overall Score”)
However, Garg, Buchmann and Govindachetty do not explicitly disclose averaging the first score and the second score to adjust the first score.
Liddel discloses averaging the first score and the second score to adjust the first score (Liddel: paragraph [0046], “…document rank can be based on an average of all of the overall semantic relevance values of each interpretation of each term within the document”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “QUERY-DEPENDENT AND CONTENT-CLASS BASED RANKING” as taught by Garg by implementing “SEARCH ENGINE DETERMINING RESULTS BASED ON PROBABILISTIC SCORING OF RELEVANCE” as taught by Liddel, because it would provide Garg’s system with the enhanced capability of “…improve the likelihood that documents returned as a result of a search are pertinent and relevant to a search query. Multiple independent assignments of terms to nodes of an ontology are analyzed statistically based on an accuracy measure and a consistency measure to provide ranked, semantically relevant search results…” (Liddel: paragraph [0008]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (U.S. Pub. No.: US 20180157760, hereinafter Garg), in view of Buchmann (U.S. Pub. No.: US 20170147583), and further in view of Govindachetty et al. (U.S. Pub. No.: US 20110113064, hereinafter Govindachetty), and further in view of Gao et al. (U.S. Pub. No.: US 20100082582, hereinafter Gao), and further in view of Venkoba et al (U.S. Pub. No.: US 20200242123, hereinafter Venkoba).
For claim 10, Garg, Buchmann and Govindachetty disclose the system of claim 1, training the first machine learning model based on the training data (Garg: paragraph [0035], “…an important signal to the query-dependent and content-class based ranking system to continuously learn the most relevant set of results for any query apart from the content and overall (e.g., query-independent) attributes of the potential results” where “training” is broadly interpreted as “continuously learn”).
However, Garg, Buchmann and Govindachetty do not explicitly disclose, wherein the computing device is configured to: generate training data comprising pairs of the query and each of the plurality of items; labelling each pair with its corresponding adjusted first score; and storing the training data within a data repository. 
Gao discloses generate training data comprising pairs of the query and each of the plurality of items; labelling each pair with its corresponding adjusted first score; and storing the training data within a data repository (Gao: column 5, lines 1-25, “A query-session log is an example of log data. A query session log may include, for instance: (1) a user query and (2) a ranked list of retrieved IDs, each with click information. Click information may include, for example, whether the ID is clicked by the user and/or how much time the user focuses on the item corresponding to the ID, which is often referred to in search literature as the dwell time.” 
Claim 1, “…ascertaining a count of a number of instances that a respective query-identifier pair from among multiple query-identifier pair entries corresponding to a query is recorded in log data, the count of the number of instances of the respective query-identifier pair reflecting a number of user interactions with the respective query-identifier pair that are associated with previous submissions of the query by users…a log-based ranker into a combined score using a weighting factor that is adapted as a function of the count of the number of instances of the respective query-identifier pair corresponding to the query recorded in the log data such that a relative contribution of the document-based ranker to the combined score decreases as the count of the number of instances of the respective query-identifier pair in the log data increases.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “QUERY-DEPENDENT AND CONTENT-CLASS BASED RANKING” as taught by Garg by implementing “COMBINING LOG-BASED RANKERS AND DOCUMENT-BASED RANKERS FOR SEARCHING” as taught by Gao, because it would provide Garg’s system with the enhanced capability of “…both rankers are combined using a Bayesian prior. Let P.sub.l and P.sub.d denote the relevance probabilities (e.g., normalized relevance scores) assigned by a log-based ranker and a document-based ranker, respectively…” (Gao: paragraph [0057]) in order to “The set of search results is ranked by relevance score with a document-based ranker and a log-based ranker using a weighting factor that is adapted responsive to the count of the query instances in the log data..” (Gao: paragraph [0005]).
However, Garg, Buchmann and Gao do not explicitly disclose “with its corresponding adjusted first score” as in “labelling each pair with its corresponding adjusted first score.”
Venkoba discloses “with its corresponding adjusted first score” as in “labelling each pair with its corresponding adjusted first score” (Venkoba: paragraph [0018], “The computer-readable storage medium 103 may also store various data (e.g. plurality of documents in a search result, query class data of given query, document class data for each document, query NL feature metadata for the given query, document NL feature metadata for each document, query indexing metadata for the given query, document indexing metadata for each document, set of pre-defined rules, relevant parameters data, relevant group data, irrelevant group data, evaluation data, relevancy and ranking of each document, etc.) that may be captured, processed, and/or required by the search improvement device 101. The search improvement device 101 may interact with a user (not shown) via input/output devices 104…”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “QUERY-DEPENDENT AND CONTENT-CLASS BASED RANKING” as taught by Garg by implementing “METHOD AND SYSTEM FOR IMPROVING RELEVANCY AND RANKING OF SEARCH RESULT FROM INDEX-BASED SEARCH” as taught by Venkoba, because it would provide Garg’s system with the enhanced capability of “…a search improvement device 101 for improving relevancy and ranking of a search result from an index-based search. The search improvement device 101 may improve relevancy and ranking of the search result retrieved from the index-based search using natural language processing (NLP)…” (Venkoba: paragraph [0016]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169